Citation Nr: 1436702	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

This issue was previously presented to the Board in April 2012, at which time it was remanded for additional development.  That development has been accomplished to the extent possible, and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran has a current diagnosis of hypertension which is aggravated by service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decision by the Board (grant of service connection), there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran seeks service connection for hypertension, to include as secondary to service-connected disabilities.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Board notes that VA amended its regulation pertaining to secondary service connection during the pendency of this appeal.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation, effective October 10, 2006, appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006. See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran asserts he has a current diagnosis of hypertension as the result of service-connected disabilities.  He has been granted service connection for chronic kidney disease with erectile dysfunction, posttraumatic stress disorder (PTSD), diabetes mellitus, peripheral neuropathy of the lower extremities, residuals of a cerebrovascular accident, and residuals of a fracture of the left little finger.  

The Veteran has been afforded several VA examinations to address the etiology of his hypertension.  All examiners agree that a current diagnosis of hypertension is warranted, and such a diagnosis is acknowledged by the Board.  

On VA examination in November 2006, the VA examiner noted that the date of onset of the Veteran's diabetes (1994) was preceded by the date of onset of his hypertension (1986).  The examiner concluded the Veteran's hypertension was not at least as likely as not secondary to diabetes as the examiner could find no evidence of diabetic nephropathy.  The examiner did not specifically address whether diabetes had aggravated the Veteran's hypertension.  On subsequent VA examination in October 2010, a VA physician noted that diabetes mellitus is a known risk factor for cerebrovascular accidents and strokes.  Another October 2010 VA examination indicated the Veteran had diabetes mellitus and listed cardiovascular disease as a potential complication found.  The examiner reported that the Veteran had essential hypertension and it was indeterminate if it was a complication of the diabetes because the hypertension and diabetes started around the same time.

Pursuant to the Board's April 2012 remand order, another VA examination was afforded the Veteran in May 2012.  The examiner concluded that the current severity of the hypertension was greater than the baseline noted in the initial 2006 Kansas City VA treatment records.  The examiner explained that it was unknown how well the blood pressure was controlled in the 1980s or at the time of the diagnosis of diabetes but when he presented to VA in 2006 blood pressure was controlled with 20 mg of Lisinopril twice a day.  Since that time antihypertensive medication had increased in dosage to 40 mg twice a day and the number of medications as HCTZ was added as well.  The examiner indicated that the hypertension was at least at as likely as not aggravated beyond the natural progression by the diabetes.  The Rationale was the Veteran had a long history of diabetes and hypertension.  Although hypertension predated the diabetes, the examiner explained the ill effects of elevated blood glucose is known to decrease arterial compliance and worsen hypertension in addition to diabetic nephropathy which likewise worsens hypertension.  He reiterated that although it was unknown how well controlled the blood pressure was in the 1980s the condition clearly increased in severity since 2006 based on the increase in dosage and number of medications.  

The claims file was reviewed by another VA examiner in January 2013.  Regarding the question of whether the Veteran's hypertension was aggravated by diabetes, the examiner found evidence of aggravation of the Veteran's hypertension in the past several years, as he required increased dosages of medication to control his hypertension.  The examiner could not, however, say without speculation the cause of this aggravation, which could either be due to the natural progress of the disease, or diabetes.  

After considering the totality of the record, the Board finds the evidence to be in relative equipoise.  As noted by the VA examiners, the Veteran's hypertension appears to have been diagnosed prior to his diabetes, thus suggesting it was not caused by diabetes.  None of the VA examiners could rule out the possibility the Veteran's hypertension was aggravated by his diabetes, however, and the May 2012 VA examiner concluded that the diabetes mellitus had aggravated the Veteran's hypertension.  In light of the above, granting the benefit of the doubt to the Veteran, service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


